           Case 1:19-cv-10765-VSB Document 25 Filed 06/22/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
DANIEL BOWEN,                                             :                               6/22/2020
                                                          :
                                         Plaintiff,       :
                                                          :        19-CV-10765 (VSB)
                           -against-                      :
                                                          :               ORDER
COHEN’S GENERAL DENTAL, PLLC, et al., :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        Plaintiff filed this action on November 20, 2019, (Doc. 1), and filed an amended

complaint on March 6, 2020, (Doc. 15). Plaintiff served Defendant Tommy’s West 231st

Realties Inc. on March 10, 2020. (Docs. 15, 19.) The deadline for Defendant Tommy’s West

231st Realties Inc. to respond to Plaintiff’s complaint was March 31, 2020. (See Doc. 19.) To

date, Defendant Tommy’s West 231st Realties Inc. has not appeared or responded to the amended

complaint. However, Plaintiff has taken no action to prosecute this case in light of Defendant

Tommy’s West 231st Realties Inc.’s failure to appear or respond. Accordingly, on June 2, 2020,

I entered an order notifying Plaintiff of his obligation to continue prosecuting this case, and

directing Plaintiff to file a status update no later than June 19, 2020, apprising me of his intent to

continue prosecuting this case. (Doc. 24.) Plaintiff, however, has taken no further action to

prosecute this case and failed to comply with my order seeking a status update.

        Rule 41 authorizes dismissal “[i]f the plaintiff fails to prosecute or to comply with [the

Federal Rules of Civil Procedure] or a court order.” Fed. R. Civ. P. 41(b). The rule authorizes

dismissal sua sponte or on motion of the opposing party. See LeSane v. Hall’s Sec. Analyst, Inc.,

239 F.3d 206, 209 (2d Cir. 2001). Not only has Plaintiff failed to attempt to move this case
           Case 1:19-cv-10765-VSB Document 25 Filed 06/22/20 Page 2 of 2


forward in the face of a non-answering defendant, Plaintiff has also failed to comply with my

June 2, 2020 order.

         Accordingly, it is hereby ORDERED that this action is DISMISSED pursuant to Federal

Rule of Civil Procedure 41(b).

         The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

Dated:      June 22, 2020
            New York, New York                       ________________________________
                                                     VERNON S. BRODERICK
                                                     United States District Judge
